UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4222


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TITUS LEE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:19-cr-00036-HEH-RCY-1)


Submitted: December 10, 2020                                 Decided: February 25, 2021


Before WILKINSON, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donna L. Biderman, LAW OFFICE OF DONNA L. BIDERMAN, PLLC, Fairfax,
Virginia, for Appellant. G. Zachary Terwilliger, United States Attorney, Alexandria,
Virginia, Angela Mastandrea-Miller, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Titus Lee seeks to appeal his convictions and sentence. In criminal cases, the

defendant must file the notice of appeal within 14 days after the entry of judgment. Fed.

R. App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect or

good cause, the district court may grant an extension of up to 30 days. Fed. R. App. P.

4(b)(4). Although the appeal period in a criminal case is a claim-processing rule, not a

jurisdictional provision, see United States v. Urutyan, 564 F.3d 679, 685 (4th Cir. 2009),

“[w]hen the Government promptly invokes the rule in response to a late-filed criminal

appeal, we must dismiss,” United States v. Oliver, 878 F.3d 120, 123 (4th Cir. 2017).

      The district court entered judgment on September 17, 2019. Lee filed the notice of

appeal, at the earliest, on March 10, 2020. Because Lee failed to file a timely notice of

appeal and because the Government promptly invoked the appeal’s untimeliness, see 4th

Cir. R. 27(f)(2), we dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             DISMISSED




                                            2